Citation Nr: 1213487	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  95-42 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a fungal infection of the feet/toes. 

2.  Entitlement to service connection for an orthopedic disorder of the feet/toes.

3.  Entitlement to service connection for a traumatic brain injury (claimed as a head injury). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to February 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 1995, May 1997, and June 2011 rating determinations of a VA RO in Atlanta, Georgia. 

The Board denied the Veteran's claims for service connection for a fungal infection and an orthopedic disorder of the feet/toes in a January 2004 decision.  The Veteran appealed the Board's January 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2005 brief, the Veteran's attorney at the time requested that the Court vacate the Board's decision and remand the Veteran's appeal for further adjudication and compliance with 38 U.S.C.A. § 5103(a).  In a May 2006 order, the Court agreed that the Board failed to provide an adequate statement of reasons and bases for its determination regarding VA's compliance with section 5103(a).  The Court accordingly vacated the January 2004 Board decision and remanded the matters for readjudication. 

Thereafter, the Board remanded this appeal in July 2007 for further development and adjudication in accordance with 38 U.S.C.A. § 5103(a).  Although the Board found that there was substantial compliance with its July 2007 remand, the record reflected that additional development was still needed.  Thus, the Board remanded these issues once again in December 2009. 

The Veteran testified at a personal hearing before an employee of the RO in June 1996 and before a Veterans Law Judge in June 1998; transcripts of these hearings are of record.  The Veterans Law Judge who presided at the Veteran's hearing in June 1998 is no longer at the Board.  The Veteran was advised in writing that he had the right to another hearing by another Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  In October 2003, the Veteran testified before the undersigned Veterans Law Judge as to the issues on appeal; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to the adjudication of the claims on appeal.

Specifically, the Board notes that the claims file contains a VA Form 21-22 signed by the Veteran on August 23, 2011, appointing the Georgia Department of Veterans Services as his representative.  However, the Board also notes that a December 22, 2011, supplemental statement of the case (SSOC) addressing the issues of entitlement to service connection for a fungal foot infection and an orthopedic bilateral foot disability was sent to the Veteran and his former representative, Virginia A. Girard-Brady, attorney-at-law. 

The Board notes that the Veteran is entitled to representation at all stages of an appeal, to include the right to have a Statement of Accredited Representative in Appealed Case submitted by his authorized representative on his behalf.  38 C.F.R. § 20.600 (2011).  In this case, as the December 2011 SSOC was sent to the Veteran's former representative, his current representative, Georgia Department of Veterans Services, was not given proper notice of this adjudication or given the opportunity to submit a response.  Therefore, the Board finds that the issues of entitlement to service connection for a fungal infection of the feet/toes and an orthopedic disorder of the feet/toes must regrettably be remanded once again in order to provide the Veteran's current representative a copy of the December 2011 SSOC and the opportunity to submit a response. 

With regard to the Veteran's claim for service connection for a traumatic brain injury (claimed as a head injury), this claim was denied in a June 2011 rating decision.  Subsequently, the Veteran submitted a statement in August 2011 indicating that he wished to reopen his claim for a head injury.  Despite the Veteran's request that this claim be reopened, the Board finds that this statement can be construed as a notice of disagreement (NOD) with the June 2011 rating decision, in light of the fact that it was received within one year of the issuance of the June 2011 rating decision and it would be in the Veteran's benefit to do so.  

As a statement of the case (SOC) was not issued with respect to this claim, the issue of entitlement to service connection for a traumatic brain injury (claimed as a head injury) must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's current representative, Georgia Department of Veterans Services, a copy of the December 2011 SSOC with an explanation that such document had been previously issued to the incorrect representative.

2. Provide the Veteran with a SOC as to the issue of entitlement to service connection for a traumatic brain injury (claimed as a head injury).  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



